Title: To James Madison from Harry Toulmin, 11 October 1805 (Abstract)
From: Toulmin, Harry
To: Madison, James


          § From Harry Toulmin. 11 October 1805. “Duties are still rigorously insisted upon at Mobille, Cargoes unladed and inventories taken of them, in order to ascertain the duties to be paid. The Schooner Cato which wen⟨t⟩; down the river without calling, is still detained and will probably be confiscated, if not her Cargo. I could not even get a few articles belonging to the United States from on board of her, which I had requested to apply for when there, in behalf of Mr. Dinsmoor and Mr. Chambers. If they continue their exactions, this Country must inevitably be ruined: I mean that the settlements will be abandoned. Many are now preparing to go: some probably for other reasons, but the greater part, I believe, on this account, and most who go will become Subjects of the Spanish Government.”
        